Title: Enclosure: William Thackara to Benjamin Henry Latrobe, 22 December 1817
From: Thackara, William
To: Latrobe, Benjamin Henry


                        
                             Sir
                            Philada
Decr 22 1817
                        
                        Yours of the 27 ult was duly received and the only apology I can offer for the delay of this letter is that I have been useing every exertion in my power for to obtain the Book you wrote for but I am sorry to add without success as there is an express rule of the Carpenter’s Company that the book is not to be seen out of the pale of their Church
                        Sir it was with no small emotion of surprise that I read that part of your letter in which you state your Resignation of the architectureal department of the Capitol   but on Reveiwing the Character of Samuel Lane as Commissioner of the Public Buildings at Washington that surprise soon vanish’d for I know him by actual Experience  an artful and an Insinuating Villain
                        
                            With every wish for your Prosperity I remain Your Huml Sert
                            Wm Thackara
                        
                     